LANDON, J. I dissent.
When a deposit is made, the money deposited is the property of the bank. The bank owes the depositor the amount of the deposit, and the statute exempting “the deposits due depositors” is satisfied by allowing the bank to deduct the amount from the property it acquired by the .deposit itself. The depositor, being the creditor of the bank, has property in the credit. As statutes of exemption from general taxation must be strictly construed in favor of the state and against the individual, the depositor is, by strict construction, excluded from the exemption.